TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00617-CV



                                    In the Interest of K. B.



                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
              NO. 46,807, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant K. B. no longer wishes to pursue this appeal and has filed an unopposed

motion to dismiss. Appellant’s counsel states that he has conferred with counsel for appellee, who

does not oppose this motion. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Waldrop


Dismissed on Appellant’s Motion


Filed: April 4, 2008